Ynchrobert	DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/13/2019; 6/27/2019; 10/31/2019; and 1/14/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 (and thereby dependent claims 13-21) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the diameter dimension ranges render the claim(s) indefinite because the range of the outer diameter (0.016 to 0.026 inches) of the outer member is smaller than the range of inner diameter (0.027 to 0.037 inches) of the inner member 
Claim 12 (and thereby dependent claims 13-21) recites the limitation "the annular space" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  To move prosecution forward, the Examiner has assumed that Applicant intended "the annular space" to be "the annular fluid path 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schjeldahl et al. (US 4,413,989).
Schjeldahl discloses (see Figs. 1-3) a balloon catheter assembly (10) comprising the following claim limitations:
(claim 1) a tubular outer member (12, see Figs. 1-3) having a proximal portion (14, Fig. 1), a distal portion (26, Figs. 1-2), and an outer member lumen (i.e. shown housing inner tube 36 in Figs. 1-3) extending there between (as shown in Figs. 1-3), wherein the outer member lumen is in communication with a distal opening (at 26 in Fig. 2) of the outer member (12) (as shown in Figs. 1-3); a tubular inner member (36, Figs. 1-3) having a proximal portion (i.e. portion 
(claim 3) wherein the seal (42) is elastomeric (col. 7, lines 11-15; seal portion 42 of inner tube 36 may be composed of an elastomeric material such as silicone rubber);
(claim 4) wherein the seal (42) is disposed circumferentially around an outside surface of the inner member (36) (as shown in Figs. 2-3);
(claim 5) wherein the seal (42) is located proximate a distal end (at 46, Fig. 2) of the inner member (36) (as shown in Figs. 2-3);
(claim 6) wherein the inner member (36) further comprises a distal stop (i.e. widened cylindrical head at 48/46, Figs. 2-3) on a distal end of the inner member (36) positioned distal of a distal end (26) of the outer member (12) (as shown in Figs. 2-3), wherein the stop is configured to (i.e. capable of) prevent the distal end of the inner member (36) from being moved proximally past the distal end of the outer member (12) (as shown in Figs. 2-3; col. 7, lines 37-57);
(claim 7) wherein the seal (42) and the inner member (36) are configured such that, if the inner member (36) is moved proximally relative to the outer member (12) to place the inner member (36) in the sealing position, fluid introduced into the outer member (12) lumen flows through the annular fluid path, through the 
(claim 8) wherein the seal (42) and inner member (36) are configured such that, if the inner member (36) is moved distally relative to the outer tubular member (12) to place the inner member (36) in the non-sealing position (as shown in Figs. 1-3), air may be purged by introducing fluid through one or more of the inner member (36) lumen, outer member (12) lumen, annular fluid path, one or more passages (28), and balloon (30) interior, respectively, wherein the introduced fluid exits through the respective inner member (36) distal opening (48) and outer member (12) distal opening (i.e. adjacent 34 in Fig. 3) (as shown in Figs. 1-3; col. 7, lines 37-57; col. 8, line 56-col. 9, line 36; with seal 42 in a distal, non-sealing position and air introduced within the lumens of inner 36 or outer 12 tubes will exit through their respective distal opening); and
(claim 11) wherein the distal portion (26, Figs. 1-2) of the outer member (12) comprises a slotted (28) hypotube (as shown in Figs. 1-3; col. 6, lines 40-65; distal end of outer tube 12 expressly shown having slots/channels 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl as applied to claim 1 above, and further in view of Krolik et al. (US 2010/0036410).
The difference between the prior art and the claimed invention is that Schjeldahl does not expressly teach the balloon member being elastomeric.  Krolik teaches a similar balloon catheter assembly comprising both inelastic material and/or elastic material ([0060]; [0091]; [0095]; [0140]; [0173]).  Accordingly, Krolik expressly teaches that it is well-known that balloons composed of inelastic material that may expand to a variety of sizes and shapes ([0060]; [0091]; [0095]; [0140]; [0173]) and balloons .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl as applied to claim 1 above, and further in view of Miller et al. (US 2002/0198492).
Schjeldahl, as applied above, discloses the claimed invention except for wherein the outer surface of the outer member has a recess underlying the balloon member, wherein the recess is configured to seat the balloon member such that the balloon member does not protrude radially beyond an adjacent outer surface of the outer member when the balloon interior is not in an inflated state. 
 However, Miller teaches (see Figs. 4A-4B) a similar balloon catheter assembly comprising the outer surface of the outer member (170, Figs. 4A-4B) having a recess (176, Fig. 4A) underlying the balloon member (160, Figs. 4A-4B), wherein the recess (176) is configured to (i.e. capable of) seat the balloon member (160) such that the balloon member (160) does not protrude radially beyond an adjacent outer surface of the outer member (170) when the balloon interior is not in an inflated state (as shown in Figs. 4A-4B; see Abstract; [0002]; [0011]-[0012]; [0029]; [0043]; [0045]; [0063]-[0066]) in order to beneficially provide a balloon catheter assembly having a very low profile and thereby usable in smaller instrument procedures such as neurovascular interventions (see Figs. 4A-4B; see Abstract; [0002]; [0011]-[0012]; [0029]; [0043]; [0045]; [0063]-[0066]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Schjeldahl to have the outer surface of the outer member comprise a recess underlying the balloon member, wherein the recess is configured to seat the balloon member such that the balloon member does not protrude radially beyond an adjacent outer surface of the outer member when the balloon interior is not in an inflated state in order to beneficially provide a balloon catheter assembly having a very low profile and thereby usable in smaller instrument procedures such as neurovascular interventions, as taught by Miller.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schjeldahl as applied to claim 1 above, and further in view of Follmer et al. (US 5,728,065).
Schjeldahl discloses the claimed invention except for the claimed outer diameter range (0.016 to 0.026 inches) of the outer member and the inner diameter range (0.027 In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claim 12 (and thereby dependent claims 13-21) remains subject to a 112 rejection above that must be resolved before the claims are in proper condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Engelson et al. (US 4,813,934) at least Fig. 6; and Walker et al. (US 5,454,788).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771